Mr. Justice Holdom delivered the opinion of the court. 2. Appeal and error, § 1414*—when findings of fact on bill for divorce not disturbed. On appeal in a bill for divorce, the trial court’s findings of fact will not be disturbed unless palpably and clearly contrary to the weight of the evidence. 3. Evidence, § 23*—when inferences not, drawn from witness’ lacle of memory. The fact that a witness failed to remember matters as to which it would seem incredible that she had no recollection does not warrant the drawing of inferences from her testimony not deducible from the facts contained therein. 4. Divorce, § 16*—when evidence sufficient to show condonation. On a bill for divorce on the ground of adultery, based on an alleged confession made on September 16, 1911, evidence that the parties continued to occupy the marital relation until the middle of May, 1912, and that complainant did not finally leave his wife until August 7, 1912, and that his letters to her during that time were in affectionate terms and contained no reference to the subject of her confession, held sufficient to show condonation. 5. Divorce, § 46*-—when evidence insufficient to show confession of adultery. On a bill for divorce on the ground of adultery, evidence examined and held insufficient to show a confession of adultery. 6. Divorce, § 46*—when evidence insufficient to shoio adultery. On a bill for divorce on the ground of adultery, evidence of private detectives employed by complainant to shadow defendant, which shows that they followed her and the co-respondent for several weeks and saw them together at times, but only in public places and surrounded by many people, is insufficient to show adultery.